Bleckley, Chief Justice.
Mrs. Manson filed her hill against her father, her brothers, her sister and her own minor child. Her complaint is, that there is a farm of which she, wRh her husband, has possession, and that the title ought to be in hex', but by a conveyance from her father is in one of her brothers as trustee for her during her life, the premises to be used for her occupation and benefit and the support and maintenance of herself and children, free from the debts, etc. of her husband, and at her death to become the property of her child or children or descendants of such child or children; and if she should die without such child or children or descendants, then to be equally divided between her father’s other children and their descendants. She prays that this trust deed be set aside, and that her father be required to convey the premises to her in fee simple. The jui’y found in her favor, and the court decreed accordingly, denying a new trial, which was moved for by the defendants below on numerous grounds; amongst others, the general grounds that the verdict is contrary to law axxd evidence.
A study of the record leaves .us in no doubt that upon these general grounds a new tidal should have been granted. According to the evidence, there never was any executed gift of the land itself to Mrs. Manson ; and of the money that paid for it, all except $1,700 was undoubtedly her father’s. The only room for any rational controversy whatever is whether the $1,700 did not also belong to him. That much was paid to the vendor of the land by Mr. Manson, and all parties have treated it as part of the larger sum of $1,900 -left with him by Crawford, the father of Mrs. Manson, about one year before the land was purchased. There is irreconcilable *121conflict in the testimony as to whether that sum was left as an immediate gift to Mrs. Manson, or as a loan to Manson for temporary use in his business, until the father could meet with a' suitable opportunity to invest it in land for his daughter. It is certain that such an opportunity was sought for, and that when it was presented, Manson co-operated with the father (the latter represented by one of his sons) in making the purchase, and that he then and afterwards advaneed‘$l,700 of the purchase money. Equally certain is it that the bond for titles was not taken to Mrs. Manson, but to her father, and that the deed afterwards executed by the Vendor was made in the same way. The writings are all consistent with title to the land in the father, and inconsistent with any executed gift of the land itself to the daughter. Her possession had lasted, when the conveyance to him was made, only three or four years, and when the bill was filed, only about six years. When the farm was purchased, he doubtless intended to give it to her after it was paid for. But before payment was made in full and he acquired the legal title, a great change had occurred. Her husband, formerly a prosperous merchant, had failed in business and become totally insolvent. This was enough to work a rational change in the intentions of the father, and stands, we think, for a good and sufficient reason why he did not carry out his original design. There is absolutely no evidence in the record of any influence exerted upon him by his other children to bring about the state of mind under which he finally acted. But suppose they did influence him, why should he be compelled, against his present will, to make, or recognize as made, a gift which he once contemplated but never executed ? Surely a father cannot be coerced by a court of equity to exercise his bounty in favor of a daughter, because he has *122been induced, contrary to his former intentions, not to do so, by the interposition of his other children. Though aged, her is «bill alive, and of sound mind. Pie still, as plainly appears from this record, has power of will — power to give or withhold. And if, for reasons satisfactory to himself, he elects not to give, who shall constrain him ? If the whole purchase money paid for the land was his own, he had a right, with or without his daughter’-s consent, to convey, as he finally did, to his son in trust; but if some of the money was hers, advanced by her through her husband, to that extent a trust in the land resulted by operation of law for her benefit, and the father had no right to convey the whole premises without her consent. We have indicated fully in the head-note the consequences legally incident to the yea or nay of the fact touching her alleged ownership of the money. Our ruling, as there announced, serves not only to dispose of the present writ of error, but to govern the future conduct of the case, and shape the final outcome of the litigation. It is needless, therefore, to deal specifically with the minor grounds of the motion for a new trial.
Judgment reversed.